 Case 5:20-cv-00026-H-BQ Document 9 Filed 08/10/20               Page 1 of 1 PageID 41



                          IINITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF TEXAS
                               LUBBOCK DIVISION

WINFRED GENTRY MASSINGILL.

       Plaintiff,

                                                            No. 5:20-CV-026-H

MARSHA McLANE, et al

       Defendants.

             ORDER ACCEPTING R.EPORT AND R-ECOMMENDATION
                OF TT{E IINITED STA  MAGISTRATE JUDGE

       Winfred Gentry Massingill, proceeding pro se, filed this civil-rights complaint on

January 28,2020. Dkt. No. 1. United States Magistrate Judge D. Gordon Bryant, Jr.

reviewed the complaint and submitted findings and conclusions to this Court. Dkt. No. 8.

Judge Bryant recommended that the Court dismiss Massingill's complaint under Federal

Rule of Civil Procedure 41(b) for failure to prosecute and for failure to follow orders ofthe

Cotrt. Id. at 2-3. Massingill did not file an objection to Judge Bryant's recommendation.

       The Court has examined the record and reviewed the findings, conclusions, and

recommendation for plain enor. Finding none, the Court accepts and adopts the findings,

conciusions, and recommendation of the United States Magistrate Judge.

       Massingill's complaint and the claims within it are dismissed without prejudice.     A11


relief not expressly ganted and any pending motions are denied.

       So ordered    on Atgvst /O,2020.


                                                   J       WESLEY HENDRIX
                                                   UN      D STATES DISTRICT JUDGE
